Judge Walker
concurring.
I agree with the majority that the legislature intended volunteer firemen to be treated as employees under the Workers’ Compensation Act and to provide them with workers’ compensation benefits even though a true employer-employee relationship does not exist between volunteer firemen and their volunteer fireman’s association. However, I recognize that workers’ compensation benefits may not *106fully compensate plaintiff for his injuries but I believe it is for the legislature to address the circumstances in which a volunteer fireman can, as here, bring a negligence action against his fellow employee.